             Case 1:18-cv-11686-GBD Document 29 Filed 07/11/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X
OPPENHEIMER & CO. INC.,

                                        Petitioners,
                    -against-


GABRIEL BLOCK,                                                                    18 Civ. 11686 (GBD)

                                        Respondent.

------------------------------------x


GEORGE B. DANIELS, United States District Judge:

          This action having been commenced on December 13, 2018, by the filing of a Petition to

Confirm Arbitration ("Petition"), and a copy of the Petition and Summons having been served on

Respondent by mail on January 9, 2019, and proof of service having been filed on January 30,

2019, and Respondent having failed to answer, appear, or otherwise move with respect to the

Petition, and the time for appearing, answering, or moving having expired, it is hereby:

         ORDERED, ADJUDGED, AND DECREED that the Petition to Confirm Arbitration in

the above-captioned action, ECF No. 1, is GRANTED.

         The status conference scheduled for July 23, 2019 at 9:45 a.m. is cancelled.



Dated: New York, New York                                                   SO ORDERED:
       July 11, 2019

                                                                             ~u-•i,K,/   E :Dar~
                                                                                    B. DANIELS
                                                                                  tates District Judge
